PER CURIAM:
Upon written stipulation to the effect that damages to claimant’s automobile in the amount of $337.98 were caused when said vehicle dropped into a cut-away section on the Fory Henry Bridge in Wheeling, West Virginia, which bridge is owned and maintained by respondent; and to the effect that the respondent had cut away sections of asphalt from the surface of said bridge and negligently left an exposed area with no warning signs, which negligence was the proximate cause of the damages sustained by the claimant, the Court finds the respondent liable, and hereby makes an award to the claimant in the amount of $337.98.
Award of $337.98.